LUKOWSKY, Justice,
dissenting.
In my view the real question presented by this case is whether occupational license *620taxes may be levied upon persons for the “privilege” of executing offices created by the constitution of the Commonwealth to which they have been elected by the people. Such offices include at least Member of the General Assembly, Governor, Lieutenant Governor, State Treasurer, Auditor of Public Accounts, Commissioner of Agriculture, Secretary of State, Attorney General, Superintendent of Public Instruction, Railroad Commissioner, Justice and Judge of the Court of Justice, Commonwealth’s Attorney, Circuit Clerk, County Judge, County Clerk, County Attorney, Sheriff, Jailer, Coroner, Justice of the Peace, Constable, County Commissioner, and Delegate to a Constitutional Convention.
A number of seemingly inconsistent observations may be made about occupational license taxes in Kentucky:
A. They are not income taxes. City of Louisville v. Sebree, 308 Ky. 420, 214 S.W.2d 248 (1948).
B. They are not impermissible excise taxes. City of Lexington v. Motel Developers, Inc., Ky., 465 S.W.2d 253 (1971).
C. They are not imposed as police power regulatory measures. See Martin v. City of Greenville, 312 Ky. 292, 227 S.W.2d 435 (1950).
D. They are revenue measures. Martin, supra.
However, the bottom line is that they are no more and no less than taxes levied on the “privilege” of engaging in any occupation, business, trade or profession within the geographical boundary of the unit of government imposing the tax. Patrick v. City of Frankfort, Ky., 539 S.W.2d 275 (1976); 2 Debates of the Constitutional Convention 2793 (1890).
Running for office is a right. Election to office is selection for public service by the ultimate repository of governmental power, the people. Execution of the office is fulfillment of a duty to the people. Consequently, there is no “privilege” here to tax.
When the drafters explored the scope of section 181 of the Constitution of Kentucky, they considered a myriad of occupations that might be taxed ranging from scavengers to bath-house keepers and back again, but we find nothing there to summon up so much as an ethereal spectre of legitimacy for taxation of the execution of elective constitutional office. 2 Debates of the Constitutional Convention 2688 et seq. (1890). Silence on the point in the hurly-burly of robust debate can mean nothing but that the idea was beyond the pale, and any cry of unconstitutional inequality is smothered when we remember that our constitution contemplates exclusive and separate rewards and penalties for public service. Ky. Const, sections 3 and 19 (1891).
I would retain the case on the docket and answer the question in the negative, thereby reversing the decision of the Court of Appeals and affirming the judgment of the Jefferson Circuit Court.
I am authorized to state that Sternberg, J., joins in this dissent.
Concurring Opinion of Chief Justice Palmore
Filed February 27, 1981.